DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent Publication No.2021/0176799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Ko discloses a  wireless communication terminal that wirelessly communicates with a base wireless communication terminal, the wireless communication terminal comprising: a transceiver; and a processor, wherein the processor is configured to: set an OFDMA Contention Window (OCW) minimum value, which is a parameter indicating a minimum value of an OCW, to a value predetermined as a default value of the OCW minimum value, and an OCW maximum value, which is a parameter indicating a maximum value of the OCW, to a value predetermined as a default value of the OCW maximum value when the wireless communication terminal is a wireless communication terminal unassociated with the base wireless communication terminal, set an integer selected from a range of 0 to a value equal to or smaller than the OCW as a counter for random access, receive a trigger frame for triggering random access from the base wireless communication terminal using the transceiver, wherein the trigger frame allocates one or more resource units (RUs) for the random access, decrement a value of the counter by the number of RUs through which the wireless communication terminal is capable of transmitting a trigger based physical layer protocol data unit (PPDU) according to a capability of the wireless communication terminal among the one or more RUs allocated for the random access, randomly select any one of RUs through which the wireless communication terminal is capable of transmitting a trigger based PPDU according to the capability of the wireless communication terminal among the one or more RUs allocated for the random access when the value of the counter is 0 or reaches 0, and attempt transmission to the base wireless communication terminal using the selected RU, wherein the RU is a group of a plurality of subcarriers usable for orthogonal frequency division multiplexing (OFDM) communication, wherein the value predetermined as the default value of the OCW minimum value and the value predetermined as the default value of the OCW maximum value are not values designated by the base wireless communication terminal.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent Publication No.2021/0176799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Ko discloses wherein when the wireless communication terminal is unassociated with the base wireless communication terminal, the processor is configured to:

set the OCW minimum value and the OCW maximum value according to information received from the base wireless communication terminal when the wireless communication terminal communicates with the base wireless communication terminal, and set the OCW minimum value and the OCW maximum value according to information received from another base wireless communication terminal when the wireless communication terminal communicates with the another base wireless communication terminal.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent Publication No.2021/0176799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Ko discloses wherein the capability of the wireless communication terminal comprises a capability related to a bandwidth through which the wireless communication terminal is capable of performing transmission.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent Publication No.2021/0176799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Ko discloses wherein the capability of the wireless communication terminal comprises a capability related to a length of a padding field included in the trigger based PPDU.


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent Publication No.2021/0176799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Ko discloses method of operating a wireless communication terminal wirelessly communicating with a base wireless communication terminal, the method comprising: setting an OFDMA Contention Window (OCW) minimum value, which is a parameter indicating a minimum value of an OCW, to a value predetermined as a default value of the OCW minimum value, and an OCW maximum value, which is a parameter indicating a maximum value of the OCW, to a value predetermined as a default value of the OCW maximum value based on whether the wireless communication terminal is a wireless communication terminal unassociated with the base wireless communication terminal, wherein the trigger frame allocates one or more resource units (Rus) for the random access, setting an integer selected from a range of 0 to a value equal to or smaller than the OCW as a counter for random access,

receiving a trigger frame for triggering random access from the base wireless communication terminal, wherein the trigger frame allocates one or more resource units (RUs) for the random access,

decrementing a value of the counter by the number of RUs through which the wireless communication terminal is capable of transmitting a trigger based physical layer protocol data unit (PPDU) according to a capability of the wireless communication terminal among the one or more RUs allocated for the random access,

randomly selecting any one of RUs through which the wireless communication terminal is capable of transmitting a trigger based PPDU according to the capability of the wireless communication terminal among the one or more RUs allocated for the random access when the value of the counter is 0 or reaches 0, and

attempting transmission to the base wireless communication terminal using the selected RU,

wherein the RU is a group of a plurality of subcarriers useable for orthogonal frequency division multiplexing (OFDM) communication,

wherein the value predetermined as the default value of the OCW minimum value and the value predetermined as the default value of the OCW maximum value are not values designated by the base wireless communication terminal.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent Publication No.2021/0176799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Ko discloses wherein when the wireless communication terminal is unassociated with the base wireless communication terminal, the method further comprises

setting the OCW minimum value and the OCW maximum value according to information received from the base wireless communication terminal when the wireless communication terminal communicates with the base wireless communication terminal, and

setting the OCW minimum value and the OCW maximum value according to information received from another base wireless communication terminal when the wireless communication terminal communicates with the another base wireless communication terminal.

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent Publication No.2021/0176799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Ko discloses wherein the capability of the wireless communication terminal comprises a capability related to a bandwidth through which the wireless communication terminal is capable of performing transmission.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent Publication No.2021/0176799 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Ko discloses wherein the capability of the wireless communication terminal comprises a capability related to a length of a padding field included in the trigger based PPDU.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463